Title: From Thomas Jefferson to William Short, 30 March 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York. Mar. 30th. 1790.

There being no vessel here bound to any port in France, I avail myself of one going to Amsterdam to inform you of my having entered on the duties of the Department of state, comprehending that of foreign affairs.
Your letters come to hand before the 3d. inst. have been acknoleged by Mr. Jay in one of that date. Those of the 18th. and 30th. of Nov. and 15. 22. and 26. of December have been since received.
The channel of conveyance forbids me to add more than an assurance that you shall hear from me more fully by the first safer one which offers. Till then also the gazettes and journals of Congress for you must be reserved. I will then likewise do myself the honor of writing to his Excellency the Count de Montmorin. I have that of being with great esteem and respect Dear Sir Your most obedient & most humble servt.,

Th Jefferson

